I see no ground for reversal here. The jurors were instructed by the court that if they found that the infant plaintiffs were trespassers there could be no recovery. They were told further that, if plaintiffs were licensees, defendants would be liable only for "active negligence". The verdict for plaintiffs thus imported findings by the jury that plaintiffs were not trespassers but licensees, and that defendants' negligence was "active". Both these conclusions were licit, on the proof here.
As to plaintiffs' status as licensees there was, as Judge LEWIS points out, evidence that children were, to defendants' knowledge, in the habit of playing around the old foundation walls.
As to "active" negligence: that expression, difficult to define, ordinarily means something more than a failure to repair (Mendelowitz v. Neisner, 258 N.Y. 181) or a continuation of some open and apparent danger (Garthe v. Ruppert, 264 N.Y. 290). But when a landowner has actual or implied knowledge of the presence of an infant licensee on his business premises, the landowner must conduct that business with such care as not to injure the infant, and a contrary course may be considered active negligence. That is the substance of Barry v. N.Y.C. H.R.R.R. Co. (92 N.Y. 289) which case has been followed in later decisions of this court (Byrne v. N.Y.C.  *Page 161 H.R.R.R. Co., 104 N.Y. 362; Skzypek v. Long Island R.R.,249 App. Div. 629, affd. 275 N.Y. 508; Zambardi v. SouthBrooklyn Ry. Co., 281 N.Y. 516). It should be followed here.
LOUGHRAN, Ch. J., CONWAY, THACHER, DYE and FULD, JJ., concur with LEWIS, J.; DESMOND, J., dissents in opinion.
Judgments reversed, etc.